        Case 1:17-cv-04063-LMM Document 38 Filed 02/06/19 Page 1 of 11




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION



 RENAE FORD,

        Plaintiff,
                                                       CIVIL ACTION NO.
                                                      1:17-CV-04063-LMM
 v.

 THE LAW OFFICE OF TANYA
 MITCHELL GRAHAM, P.C.,

      Defendant.



                                      ORDER


      This case comes before the Court on Plaintiffs Motion for Attorney's Fees

[34]. After due consideration, the Court enters the following Order:

I.    BACKGROUND


      Plaintiff initiated this action against Defendant on October 16, 2017,

asserting claims of unpaid overtime and forced resignation under the Fair Labor

Standards Act, 29 U.S.C. §§ 201, et seq. ("FLSA"). Dkt. No. [1] at 1-3. Plaintiff

worked for Defendant law firm as a paralegal for approximately eighteen months.

Id. at 3. On Wednesday, August 30, 2017, she submitted a letter of resignation to

Tanya Mitchell, stating her last day would be Thursday, September 7, 2017. Dkt.

No. [36], Ex. 1. Plaintiff explained that she "decided to join [her] retired

grandparents and relocate to Florida." Id. She also expressed gratitude for the

opportunity to have worked for Defendant. Id. Two days later, in the early
        Case 1:17-cv-04063-LMM Document 38 Filed 02/06/19 Page 2 of 11




morning of September 1, 2017, she texted her supervisor to alert her of a family

emergency and to tell her she would not be coming to work that day. Dkt. No.

[36], Ex. 2. Plaintiff did not return to work after that day. Dkt. No. [36] at 2.

       On October 3, 2017, Plaintiffs attorney sent a demand letter to Defendant,

asserting violations of the overtime provisions and forced resignation under the

FLSA. Dkt. No. [36], Ex. 3. Plaintiff demanded $196.50 for the overtime claims

and $1,440 for back pay, attributable to the week of missed work after the forced

resignation. Plaintiff also demanded $5,525 in attorney's fees. Id.

      Defendant initially counter-offered $71.55 to settle the matter for the

portion of overtime pay Defendant believed was owed to Plaintiff. See Dkt. No.

[36], Ex. 4. After judge-ordered mediation, the parties reached a settlement in

which Plaintiff recovered $393 for her overtime pay claim plus liquidated

damages and $720 for the forced resignation claim, which constituted 100

percent recovery for the overtime claim and 50 percent recovery for the forced

resignation claim. Dkt. No. [37-1] at 7. The parties did not, however, resolve the

issue of attorney's fees. Dkt. No. [32] at 1.

II.   LEGAL STANDARD

      Section 216(b) of the FLSA "makes fee awards mandatory for prevailing


plaintiffs." Kreager v. Solomon & Flanagan, P.A., 775 F.2d 1541, 1542-43 (11th Cir.

1985). A prevailing plaintiff includes one who "obtained either a judgment on the

merits or reached a settlement agreement." Goss v. Killian Oaks House of

Learning, 248 F. Supp. 2d 1162, 1167 (S.D. Fla. 2003); see also Buckhannon Bd. &


                                           2
       Case 1:17-cv-04063-LMM Document 38 Filed 02/06/19 Page 3 of 11



Care Home, Inc. v. W. Virginia Dep't of Health & Human Res., 532 U.S. 598, 604

(2001) (settlement agreements enforced through consent decrees create the

"material alteration of the legal relationship of the parties" necessary to permit an

award of attorney's fees).

      What constitutes a reasonable fee pursuant to section 216(b) is left to the

Court's discretion. Kreager, 775 F.2d at 1543. Attorneys' fees are typically


calculated based on the "lodestar" method, wherein the Court considers the

reasonable number of hours expended multiplied by the reasonable hourly rate.

Hensley v. Eckerhart, 461 U.S. 424, 433 (1983). This method provides a "starting

point" from which the Court may adjust based on such factors as it deems

appropriate. Goss, 248 F. Supp. 2d at 1167. In assessing reasonableness of the

lodestar, courts consider the "twelve factors derived from the ABA Code of

Professional Responsibility DR 2-106 (1980) and adopted in Johnson v. Georgia

Highway Express[, 488 F.2d 714, 717-19 (5th Cir. 1974)]." Norman v. Hous.

Auth. of Montgomery, 836 F.2d 1292, 1299 (nth Cir. 1988). Those factors

include:

      (1) the time and labor required; (2) the novelty and difficulty of the
      questions; (3) the skill requisite to perform the legal service properly;
      (4) the preclusion of other employment by the attorney due to
      acceptance of the case; (5) the customary fee; (6) whether the fee is
      fixed or contingent; (7) time limitations imposed by the client or the
      circumstances; (8) the amount involved and the result obtained; (9)
      the experience, reputation, and ability of the attorneys; (10) the
      "undesirability" of the case; (11) the nature and length of the
      professional relationship with the client; (12) awards in similar cases.

Kreager, 775 F.2d at 1543 n.2 (citing Johnson, 488 F.2d at 717-19).


                                         3
        Case 1:17-cv-04063-LMM Document 38 Filed 02/06/19 Page 4 of 11



       In FLSA matters, "it is not uncommon for fee awards to exceed the

[p]laintiff's recovery in order to ensure that individuals with relatively small

claims can obtain representation necessary to enforce their rights." Brandt v.

Magnificent Quality Florals Corp., No. 07-20129-CIV, 2011WL 4625379, at *12

(S.D. Fla. Sep. 30, 2011). When the prevailing party only partially succeeds on its

claims or litigates in bad faith, however, the Court may reduce the "compensable

hours and the hourly rate." Bivins v. Wrap It Up, Inc., 548 F.3d 1348, 1350-51

(11th Cir. 2008); Goss, 248 F. Supp. 2d at 1168.

III.   DISCUSSION


       In response to Plaintiff's motion for attorney's fees, Defendant asserts the

total requested award of $42,500.00 should be reduced for two reasons. First,

Defendant contends that Plaintiff's attorney, Arnold Lizana, based his fee

calculation on an unreasonably high rate. Dkt. No. [36] at 10-11. Second,

Defendant argues that Mr. Lizana billed an unreasonably high number of hours.

Id. at 6-10. In making the second argument, Defendant not only objects to

specific items in Mr. Lizana's application for attorney's fees but also argues Mr.

Lizana unreasonably increased the total hours billed by pursuing the forced

resignation claim in bad faith and padding his initial attorney's fee demand, thus

unduly prolonging litigation. Id. at 6-11. Therefore, Defendant asserts "the time

sought for recovery should be at least halved." Id. at 9.




                                          4
        Case 1:17-cv-04063-LMM Document 38 Filed 02/06/19 Page 5 of 11



      A. Reasonable Hourly Rate


      First, Defendant asserts that Mr. Lizana's hourly rate was unreasonable.

The Court finds, however, that the hourly rate of $400.00 charged by Mr. Lizana

is reasonable.

      A reasonable hourly rate is "the prevailing market rate in the relevant legal

community for similar services by lawyers of reasonably comparable skills,

experience, and reputation. Establishing a claimed market rate is the plaintiffs

burden." Dillard v. City of Greensboro, 213 F.3d 1347, 1354 (nth Cir. 2000)

(internal quotations and citations omitted). What a plaintiffs attorney actually

charges clients "is powerful, and perhaps the best, evidence of his market rate[.]"

Id.

      Mr. Lizana has sworn in his affidavit that he regularly charges his clients

$425.00 per hour. Dkt. No. [37-1] at 10. Additionally, in Atlanta, there is

substantial support for a finding that the prevailing market rate supports $400

per hour for an experienced attorney. Thomas v. Grease Guard, LLC, No. 1:14-

CV-619-MHC, 2018 WL 1137183, at *2 (N.D. Ga. Jan 5, 2018) (finding reasonable

hourly rate for a partner at $400.00 per hour); see also Eason v. Bridgewater &

Assocs., Inc., 108 F. Supp. 3d 1358, 1364 (N.D. Ga. 2015) (determining a

reasonable hourly rate of $400.00 per hour for an attorney with 12 years of

experience in FLSA and other employment matters). Mr. Lizana has 18 years of

experience in employment-related cases. Dkt. No. [37-1] at 11. Defendant

disputes the relevance of the experience because Mr. Lizana's experience relates


                                         5
        Case 1:17-cv-04063-LMM Document 38 Filed 02/06/19 Page 6 of 11




mostly to general employment cases with the Equal Employment Opportunity

Commission ("EEOC") and seemingly includes only one FLSA case. Dkt. No. [36]

at 10. Mr. Lizana has sworn in his affidavit that he has additional experience as a

trial attorney at the EEOC for ten years and as an adjunct professor of

employment law. Dkt. No. [37-1] at 2-3. Given this evidence and the Court's own

experience, it finds that Plaintiff has met her burden of showing $400 as a

reasonable hourly rate for her counsel.

          B. Hours Reasonably Expended

      Defendant also asserts that the number of hours expended, 11i.25, was

unreasonable based on two specific objections to items in Mr. Lizana's

application for attorney's fees and because Plaintiff pursued litigation in bad

faith. Dkt. No. [36] at 8-9.

      In its calculation of the initial lodestar, the Court should exclude any hours

not "reasonably expended." Hensley, 461 U.S. at 434. Hours which are "excessive,

redundant, or otherwise unnecessary" are not reasonably expended. Id. Although

the plaintiffs attorney has the initial burden to establish and document her

hours, the defendant must make "reasonably precise" objections to exclude hours

from the award. Yule v. Jones, 766 F. Supp. 2d 1333, 1341 (N.D. Ga. 2010). After

calculating the lodestar, the Court should also evaluate the "results obtained[,]"

with a focus on the "significance of the overall relief obtained by the plaintiff in

relation to the hours reasonably expended on the litigation." Hensley, 461 U.S. at

434-35. While it is true that a simple "mathematical approach comparing the

                                          6
        Case 1:17-cv-04063-LMM Document 38 Filed 02/06/19 Page 7 of 11



total number of issues in the case with those prevailed upon " is impermissible,

id., 461U.S.at 4 3 5 n.n, "comparing the number of successful claims to the

number of claims brought ...is germane to determining the degree of plaintiffs

success[.]" Popham v.City of Kennesaw, 820 F.2d 1570, 1579 (nth Cir.1987).

      Even for plaintiffs who prevail on their claims, an entitlement to attorney's

fees under the FL SA "cannot be a carte blanche license for [p]laintiffs to

outrageously and in bad faith run up attorney fees without any threat of

sanction." Goss, 248 F. Supp. 2d at n68.Nuisance settlements, those "made

solely in an effort to avoid the expense of litigation[,] " might evidence bad faith.

See id.at n68-6 9 (denying an award of attorneys' fees for a prevailing plaintiff

who received "meager " damages and whose attorney consistently failed to

respond to the defendant's attempt to negotiate ). Bad faith may also occur when

either party "delay[s] or disrupt[s] litigation " or "knowingly or recklessly raises a

frivolous argument." Barnes v. Dalton, 158 F.3d 1212, 1214 (nth Cir.19 98).

      Ultimately, the determination of reasonable hours expended rests within

the Court's discretion. Norman, 836 F.2d at 1301.Upon finding the claimed

number of hours unreasonably high, the Court may either conduct "an hour-by­

hour analysis or it may reduce the requested hours with an across-the-board cut."

Bivins, 548 F.3d at 13 50.

             i. Defendant's Specific Objections to Hours Expended

      Mr.Lizana documented and requested compensation for ni.2 5 hours in

this matter. Dkt.No. [ 34] at 2.Defendant only specifically challenges two billing


                                           7
            Case 1:17-cv-04063-LMM Document 38 Filed 02/06/19 Page 8 of 11




entries-the 6.5 hours spent on the demand letter and the 8.5 hours spent in

conducting discovery. Dkt. No. [36] at 8-9. Defendant asserts that "6.5 hours is

excessive for writing that 2 112 page letter." Id. at 8. Defendant also contends the

hours Plaintiffs counsel spent conducting discovery after the court-ordered

mediation had been scheduled were an unreasonable attempt to increase his fees.

Id. at 9.

       The Court finds these specific objections unpersuasive. First, 6.5 hours

drafting a demand letter can be reasonable considering the research, revising,

and editing needed. This is particularly true in this case given that the unpaid

overtime hours spanned approximately eighteen months of work, requiring

thorough and time-consuming review. Second, Mr. Lizana had a duty to

diligently conduct discovery and reasonably conducted only the preliminary

aspects of discovery-notices of depositions, interrogatories, and requests for

admissions-in the two months between the Court ordering mediation and the

date set for the mediation to take place. Either party was free to request a stay of

discovery to avoid accrual of attorneys' fees during this period.

                ii. Defendant's Bad Faith Objections to Hours Expended

       Defendant asserts two grounds for its argument that Plaintiff prolonged

the litigation through bad faith conduct. First, Defendant contends Plaintiff

"padded attorney fees" in the initial demand letter. Dkt. No. [36] at 8. Defendant

argues that Plaintiffs demand of $5,525 in attorney's fees contributed to the

delay in litigation by making "resolution difficult [if] not impossible." Id. at 7.


                                           8
       Case 1:17-cv-04063-LMM Document 38 Filed 02/06/19 Page 9 of 11



Defendant also asserts that this demand displays bad faith because Mr. Lizana's

actual billed hours at the time the letter was sent only amounted to $3,300. Id. at

8. However, the Court finds that "as an initial demand the figure was not so

outlandish or unreasonable as to raise an inference of bad faith, nor would it have

precluded [Defendant] from making a reasonable offer to settle the matter at that

time." Lee v. Krystal Co., 918 F. Supp. 2d 1261, 1273 n.16 (S.D. Ala. 2013).

Although Plaintiffs counsel sought fees that moderately exceeded those actually

accrued at that time, the padded demand alone cannot establish bad faith

justifying a reduction of the lodestar when Defendant's initial counteroffer was

only $71.55 and included no attorney's fees whatsoever. Dkt. No. [36] at 5. In

other words, both parties contributed to the unnecessarily prolonged litigation.

      Second, Defendant asserts that Plaintiff brought the forced resignation

claim in bad faith because Plaintiff voluntarily resigned, expressing gratitude for

her position with Defendant and citing the desire to be near her grandparents as

the reason for her resignation. Dkt. [36] at 16. Defendant contends bringing this

claim in bad faith unnecessarily prolonged litigation. Id. at 6-7. The Court finds

some merit in this argument. Plaintiffs briefing fails to argue a legitimate factual

basis for the forced resignation claim, and the record reflects none. However, the

Court must also treat Plaintiff as the prevailing party on both claims. Per the

terms of the settlement agreement, Plaintiff recovered 100 percent of the unpaid

overtime claim plus liquidated damages and 50 percent of damages demanded

for the forced resignation claim. Dkt. No. [37-1] at 7.


                                          9
       Case 1:17-cv-04063-LMM Document 38 Filed 02/06/19 Page 10 of 11




      Nonetheless, the lack of evidence in the briefing and the differentiation in

the results obtained suggests the forced resignation claim was less meritorious

than the unpaid overtime claim, even if not wholly frivolous. Thus, Plaintiffs

assertion of a claim without factual support contributed to the overall delay in

reaching a settlement and increased her attorney's fees, even though Defendant

likewise contributed to the delay. Moreover, the forced resignation claim's lack of

success compared to the unpaid overtime-so percent recovery versus 100

percent-demonstrates that some of Mr. Lizana's billed hours were spent on a

partially unsuccessful claim. Mr. Lizana, however, did not differentiate in his fee

application between the time spent on the unpaid overtime matter versus the

forced resignation matter. See generally Dkt. No. [34-1]. The application also

does not provide enough specificity to conduct a line-by-line analysis. Taking all

of these considerations into account, the Court finds it appropriate to make an

across-the-board 25% cut of Plaintiffs claimed attorney's fees.

IV.   CONCLUSION


      Upon careful review of the record and due consideration, the Court finds

that an across-the-board cut of Plaintiffs claimed attorney's fees by 25% is

appropriate. Accordingly, Plaintiff's Application for Attorneys' Fees and Costs

[34] is GRANTED IN PART and DENIED IN PART.

      Defendant the Law Office of Tanya Mitchell Graham, P.C. is ORDERED to

pay Plaintiff Renae Ford $33,375.00 in attorney's fees.




                                         10
       Case 1:17-cv-04063-LMM Document 38 Filed 02/06/19 Page 11 of 11




      Finally, the parties reached a settlement of all claims on October 12, 2018,

leaving only the issue of attorney's fees unresolved. Dkt. No. [32]. As there are no

issues remaining, the Clerk is DIRECTED to close this case.

      IT IS SO ORDERED this       {J.rb_ day of February, 2019.




                                         11
